tcmemo_1996_39 united_states tax_court tolbert s wilkinson and suzanne t wilkinson petitioners v commissioner of internal revenue respondent docket no filed date irwin d zucker for petitioners gerald l brantley for respondent memorandum findings_of_fact and opinion körner judge respondent determined deficiencies and penalties with respect to petitioners' federal income taxes for the years and in the amounts as follows penalty year deficiency sec_6662 dollar_figure big_number dollar_figure big_number all statutory references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure except as otherwise noted the issues for decision are whether petitioners' medical corporation and ranching activity should be considered as one activity for purposes of sec_183 whether petitioners were engaged in their ranching activity with the objective of making a profit for purposes of sec_183 and whether petitioners are liable for the accuracy-related_penalty for a substantial_understatement_of_income_tax under sec_6662 and b findings_of_fact some of the facts are stipulated and are so found the stipulations of facts and exhibits attached thereto are incorporated herein by this reference respondent objects to the admission of the third supplement to the stipulations of facts and the exhibits attached thereto alleging that petitioners did not timely submit the exhibits contained therein thereby preventing respondent from using the information contained within the documents for impeachment purposes at trial respondent had agreed to one extension of the submission deadline established by the pretrial order yet petitioners did not provide the documents by this deadline the exhibits consist of copies of bills and canceled checks at trial respondent stipulated their authenticity petitioner seeks to introduce the exhibits to show that the records were kept and that these were the records but not necessarily that these records were correct or accurate the admission of these documents for that limited purpose will not prejudice respondent and accordingly the objection is overruled petitioners resided in san antonio texas at the time the petition was filed and filed joint income_tax returns for the years in issue references to petitioner are to tolbert s wilkinson petitioner was a plastic surgeon employed by the institute for aesthetic plastic surgery the institute a corporation wholly owned by petitioner in the years in issue petitioner wife is also employed by the institute petitioner received his undergraduate degree from wake forest university graduated from duke university medical school in and has practiced in the field of surgery petitioner has no formal education in agriculture horses cattle or farming ranching-related activities petitioner has been involved with horses in different capacities since the mid-1970's petitioner became involved in polo in the early 1980's the retama polo center near san antonio attracted petitioner because it hosted numerous large social events which garnered a great deal of publicity petitioner concluded early in his career that because his services were elective there was a limited clientele who could afford them and he believed those involved in equestrian activities traditionally an activity of the wealthy would be a source of patients for him initially in some years prior to those before us petitioner kept horses at an independent ranch petitioner began looking for land to purchase to start his own ranch to avoid paying the fees to the independent ranch and to facilitate breeding petitioner intended to retire to the ranch and possibly open a small family practice or in the alternative to sell the ranch upon retirement he stated at trial that a horse ranch would allow him to occupy himself with something about which he had some know-how a statement that may have startled some of his patients on date petitioners purchased acres in bandera county texas for dollar_figure on date petitioners purchased 50-acre and 10-acre pieces of property in bandera county texas each for dollar_figure the total cost_basis in the properties considered as a whole was dollar_figure at the end of petitioners hired a mr white to live on the ranch and act as foreman petitioner initially bought and sold horses and later added the training and breeding of horses a cattle business a hay business deer and goat operations a general store and guest accommodations petitioner considered that polo ponies could sell for as much as dollar_figure but he aimed to sell them in the dollar_figure to dollar_figure range petitioner targeted new polo players as customers he sold four horses between and at an average of approximately dollar_figure per horse petitioner's primary sources of ponies were area dude ranches which would periodically bring a group of ponies to the ranch for petitioner to ride and try out petitioner would then purchase the ponies he thought had potential petitioner considered that it would then take as many as years to train them to showcase the ponies for sale he would ride them at polo matches petitioner played polo rode and trained the polo ponies in part and hosted various social gatherings at the ranch petitioner enjoyed training and riding the polo ponies and on one occasion stated that it was wonderful to get on a horse after a long day of surgery the social gatherings often received publicity petitioner considered that this type of publicity would attract clients to the medical corporation petitioner was a contributing editor of polo magazine which periodically printed articles by petitioner as well as his picture and address petitioners spent on average weekends per month at the ranch as well as some weekday evenings mr white saw to the day-to-day affairs of the ranch but deferred to petitioner for any major decisions petitioner kept some records and paid bills the records shown to the court consisted of some receipts and canceled checks handwritten logs kept since and typed summaries prepared by petitioner for each year the logs contained one or two pages for each month and listed expenditures and the method of payment--for instance a charge at a gas station or a cash payment to a veterinarian petitioner made summaries from the logs that he used to gauge operations and they were also used to prepare the tax returns at the end of the year the summaries were given to the tax_return_preparer the parties herein agreed in writing that the contents of certain stipulated documents relating to the ranch were the authentic documents that were kept but they were not stipulated to be accurate the summaries were not always accurate or complete petitioner maintained records of purchase and registration documents for many of the horses and longhorn cattle that were sold petitioner did not introduce contemporaneously made records of sales of the ponies petitioner introduced no records regarding contract labor nor did he issue forms or w-2 to such employees although such forms were maintained by the medical corporation which paid petitioners their salaries and hired a payroll company there was a small amount of gross_income from various activities at the ranch although there were few horse sales there were various other sales of cows calves rabbits goats and bulls petitioner leased bryan the buffalo in and for a total of dollar_figure finally there was some rental income from the guest cabins located on the ranch petitioners reported the following losses and income on their joint returns for the years through petitioner's gross_income from year farm expenses farm_losses farm gross_income medical corp dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number big_number big_number big_number the negative farm gross_income in was the result of a reported loss on the sale of a horse some of the farm expenses claimed from through are as follows mortgage repairs year depreciation interest taxes labor feed maintenance dollar_figure -- -- -- -- -- big_number dollar_figure dollar_figure dollar_figure dollar_figure -- big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number opinion a relationship between petitioners' ranching activity and their medical corporation petitioner claims that he participated in polo as a means of obtaining clients and that therefore the ranching activity and the medical corporation should be considered as one activity for purposes of determining the overall profitability of the ranch respondent contends that the two activities are separate for purposes of sec_183 petitioners argue that under 868_f2d_833 6th cir affg in part and revg in part tcmemo_1986_569 the entire economic relationship and its consequences should be examined to determine whether there is an actual profit objective in the campbell case the court held that a taxpayer could deduct losses from a partnership where the partnership's only business_purpose was to lease an airplane to a corporation controlled by the partners of the partnership despite repeated losses the court found a profit_motive by considering the increase of overall wealth of the partners through the corporation petitioners also cite 797_f2d_1049 d c cir revg and remanding tcmemo_1984_105 35_tc_231 and louismet v commissioner tcmemo_1982_294 petitioners' reliance on these cases is inappropriate in de mendoza v commissioner tcmemo_1994_314 we distinguished campbell v commissioner supra from facts very similar to those before us as the latter case did not consider whether two activities could be considered one for purposes of sec_183 but rather it considered whether a profit_motive for one activity could be derived from the income and profit_motive of a related corporation in campbell the plane leasing partnership was conducted solely to benefit another business and was wholly dependent on that business while in de mendoza the polo activity was in no way dependent on the legal activity the facts of de mendoza are very similar to those before us today the taxpayer in that case was an attorney who claimed that his polo activity was conducted to obtain clients we found that any benefit to the legal practice from the polo activity was at best incidental we make a similar holding today petitioner has failed to establish any correlation between the ranching activity and the medical corporation we think it is significant that the three parcels of land making up petitioners' farm or ranch were purchased separately by them were apparently never conveyed to the institute to augment its assets nor merged into the institute's accounts and the losses therefrom were claimed in petitioners' tax returns as a deduction without reference to the institute the only connection between petitioner's ranch activity and the medical practice of the institute was the rather vague assertion by petitioner that the publicity he derived from playing polo helped him get patients for his cosmetic_surgery such argument was not supported by any patient of petitioner or by any other witness or evidence herein to us it is at least as far fetched and unconvincing as was the alleged connection between a legal practice and polo in de mendoza v commissioner supra b the conduct of the ranch for profit we must decide whether petitioners conducted their ranching and ranching-related activities with a profit objective for the and tax years to meet his burden rule a petitioner must establish that there was an activity which was engaged in for profit within the meaning of sec_183 sec_183 limits any deductions attributable to an activity of a taxpayer not engaged in for profit except as provided in sec_183 sec_183 provides that a deduction may be taken where the taxpayer is not engaged in an activity for profit where a deduction is otherwise allowable to the extent that the gross_income from such activity exceeds the claimed deductions sec_183 defines an activity_not_engaged_in_for_profit as any with respect to which deductions would not be allowed under sec_162 or under paragraph or of sec_212 expenses_incurred in carrying_on_a_trade_or_business are allowable under sec_162 if they are ordinary and necessary to the conduct of that trade_or_business 91_tc_686 affd 893_f2d_656 4th cir sec_212 allows deductions for expenses_incurred in connection with an activity engaged in for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income an activity will be considered as conducted for profit if the facts and circumstances indicate the taxpayer entered into the activity or continued the activity with the actual and honest objective of making a profit antonides v commissioner supra 78_tc_642 affd without opinion 702_f2d_1205 d c cir 72_tc_411 affd without published opinion 647_f2d_170 9th cir there is no requirement that a reasonable expectation of profit exist elliot v commissioner 90_tc_960 affd without published opinion 899_f2d_18 9th cir a taxpayer's mere statement of intent to make a profit is not controlling rather the objective facts must be examined and greater weight will be given to these rather than a mere statement of intent dreicer v commissioner supra pincite sec_1_183-2 and b income_tax regs petitioner bears the burden of proving that he had a profit objective rule a 81_tc_210 sec_1_183-2 income_tax regs provides nine factors to be considered in determining whether an activity is engaged in for profit they are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisors the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and the elements of personal pleasure or recreation that may be present no single factor is controlling 86_tc_360 we will consider these factors separately in this case the manner in which the ranching activities were conducted maintaining complete and accurate books_and_records may indicate that the activity is engaged in for profit elliot v commissioner supra pincite sec_1_183-2 income_tax regs respondent contends that the records kept here were inaccurate contained omissions and did not disclose the most rudimentary information a prospective purchaser would want in purchasing horses petitioner argues that the records were adequate that from them the c p a was able to prepare petitioners' tax returns and that they were able to assess profitability and respond accordingly the records consisted of handwritten logs kept since and typed summaries for each year the logs contain one or two pages for each month and list expenditures and the method of payment--for instance a charge at a gas station or cash to a veterinarian at the end of the logs are summaries the summaries may not have always been accurate or complete but may have provided at best a rough picture of the profitability of the ranch we cannot judge how accurate or complete they were in this case they were accepted into evidence solely for showing that petitioner kept some kind of records not for the purpose of proving their contents and petitioner testified about them only in the most vague and general fashion abandonment of unprofitable methods a change in operating methods or the adoption of new techniques to improve profitability may indicate a profit objective sec_1 b income_tax regs respondent argues that petitioner did not reduce expenses while petitioner claims to have adopted methods designed to reduce expenses for instance after analyzing the summaries prepared petitioner says he realized that he should expand his operations to improve profitability petitioner added cattle exotic goat and guest ranch operations he hired mr white to live on the ranch and act as foreman and he purchased land for hay production the hay operation was designed to reduce expenses while the others were designed to increase revenue even if the expenditures petitioners sought to reduce were in fact reduced the ranch would not have become profitable two of the most significant expenses reported each year were mortgage interest and depreciation nothing short of significant revenue increases would have made the venture profitable in light of these significant expenses and though the added activities may have raised revenue slightly they also caused an increase in expenses although we believe that petitioner had a business plan to expand operations the facts indicate that such expansion did not constitute a plausible plan to increase profitability see de mendoza v commissioner tcmemo_1994_314 this factor favors respondent expertise of petitioner or his advisers preparing to enter into an activity by consulting with experts or extensive study may indicate that a taxpayer has a profit objective sec_1_183-2 income_tax regs petitioner has no formal schooling in agriculture or equestrian activities his participation in equestrian activities began during the 1970's while his participation in polo began around petitioner was very involved in the polo community and was even a contributing editor for polo magazine although we believe he was quite knowledgeable as to polo or even equestrian affairs we do not feel that he was an expert in making equestrian affairs profitable and it does not appear that he had any experience or expertise in the cattle other animals hay or guest quarters business petitioners have failed to establish that they sought expert advice to make the ranch profitable this factor favors respondent the time and effort expended by petitioner a devotion of a great deal of a taxpayer's personal time to an activity especially where there is no recreational element may indicate a profit objective and the fact that only a limited amount of time is so devoted does not necessarily give rise to a contrary indication sec_1_183-2 income_tax regs petitioners were employed full time by the medical corporation and accordingly spent only weekends and some evenings at the ranch petitioner may have not allowed polo to interfere with his surgery schedule and there was also an obvious recreational element to time spent at the ranch the fact that taxpayers devote a limited amount of time to an activity may not indicate a lack of profit objective where the taxpayers utilize the services of qualified persons to conduct the activity cornfeld v commissioner f 2d pincite de mendoza v commissioner supra sec_1_183-2 income_tax regs petitioners hired mr white who acted as a full-time ranch supervisor his duties were broad but it was clear to us that he managed the day-to-day activities of the ranch this factor favors petitioner expectation of appreciation in value an expectation that the appreciation of assets used in an activity will produce an overall profit when netted against the losses from that activity may indicate a profit objective sec_1_183-2 income_tax regs there is no outright requirement that any appreciation offset the aggregate losses but there must be a bona_fide expectation that appreciation will produce a profit at some time in the future see 72_tc_28 72_tc_659 additionally sec_1_183-1 income_tax regs provides that the possible increase in the value of land used in a farming activity should be considered only if the income from the farming activity exceeds the carrying cost of the land the carrying cost of the land includes the mortgage interest and taxes lamusga v commissioner tcmemo_1982_742 after purchasing the ranch petitioner says he caused fences to be erected and roads and buildings to be built and made various other improvements neither the fact nor the amount of such improvements was established petitioners intended to one day retire live on the ranch and open a small medical practice petitioner stated that the ranch would give him something to do we doubt that petitioners in fact expected that any appreciation would ever produce an overall profit no credible_evidence to that effect was presented here each year from through the ranch produced losses of over dollar_figure we infer that the losses_incurred each year simply outpaced any appreciation furthermore the mortgage interest deductions claimed from through totaled dollar_figure and the taxes paid for that period totaled dollar_figure the gross_income from the ranching activity totaled only dollar_figure because the income from the ranch does not exceed the carrying cost of the land any potential appreciation of the ranch cannot be considered at all events petitioners did not prove that any of the ranch assets could be expected to appreciate to any significant extent this factor favors respondent petitioner's success in other activities a taxpayer's involvement in similar activities in the past especially where he has converted them from unprofitable to profitable operations may indicate a profit objective despite a currently unprofitable activity sec_1_183-2 income_tax regs there is no evidence that petitioner has ever operated a ranch before nor that he has had any profit from any ranching farming or guest cottage activities this factor favors respondent petitioner's history of income or losses neither startup losses nor losses that result from unforeseen circumstances necessarily show that the taxpayer lacked a profit objective engdahl v commissioner supra pincite sec_1_183-2 income_tax regs however losses_incurred over many years with little likelihood of future profits indicate a lack of profit objective golanty v commissioner t c pincite since its inception and through petitioners have consistently reported significant expenses and negligible gross_income thus producing losses from the ranching activity the expenses claimed for the years the parties considered total dollar_figure while the total income over the same period was only dollar_figure petitioner argues that considerable expenditures were incurred getting the ranch in working order buying and training the horses and that the return for these expenditures would not be seen until several years later we are not persuaded by this argument to the contrary in the formative years which were and petitioner reported losses of dollar_figure and dollar_figure in the losses grew to dollar_figure with a high in of dollar_figure although it is true that the gross_income of the ranch did grow to dollar_figure dollar_figure and dollar_figure during the years through respectively we find that petitioner has failed to establish that there was any likelihood of making the ranch profitable and even more unlikely that petitioner would ever recoup his total losses through which were dollar_figure see de mendoza v commissioner tcmemo_1994_ the amount of occasional profits if any analysis of the amount of profit earned especially in relation to the losses_incurred the value of the investment and the value of the assets involved may be helpful in determining profit objective an occasional small profit from an activity that generates otherwise consistently large losses may not be determinative that the activity is conducted with a profit objective while an occasional substantial profit may indicate a profit objective especially where the losses or investment are small sec_1_183-2 income_tax regs since its inception petitioners have never earned a profit from their ranching activity this factor favors respondent financial status of petitioner substantial income from other activities particularly where the losses from the activity produce a tax_benefit may indicate a lack of profit objective sec_1_183-2 income_tax regs petitioners reported gross_income from the medical corporation of dollar_figure and dollar_figure for and respectively while the farm_losses for those years were dollar_figure and dollar_figure there was no convincing reason to combine the two activities other than to save taxes this factor favors respondent elements of personal pleasure or recreation the presence of recreational elements may indicate that an activity is not engaged in for profit although the mere fact that personal pleasure is derived will not be sufficient to cause the activity to be classified as not engaged in for profit if other factors indicate that the activity was in fact engaged in for profit sec_1_183-2 income_tax regs petitioner admits that he enjoys his work on the ranch as well as training and riding polo ponies but he argues that if he wanted the ranch for purely recreational purposes he could have built a more elaborate ranch with more frills as opposed to a working ranch we think that the fact he could have built a ranch with more frills does not negate the recreational quality present this factor favors respondent ___________________________ of the nine factors discussed above only one factor favored petitioner additionally the objective facts presented to this court indicate that petitioners did not have an actual and honest objective to make a profit by continuing the ranching activity we hold that petitioners have failed to prove that respondent's determination was in error c sec_6662 a --accuracy-related penalty sec_6662 and b imposes a penalty of percent of any part of the underpayment attributable to a substantial_understatement_of_income_tax the understatement is substantial if it exceeds the greater of percent of the proper tax or dollar_figure sec_6662 the penalty will be reduced for any portion for which there was substantial_authority for the position of the taxpayer or where the relevant facts affecting the treatment of the item were adequately disclosed on the return sec_6662 the standard for determining whether there is in fact substantial_authority for a position is whether the weight of the authorities supporting that position is substantial in relation to the weight of authorities supporting contrary positions schirmer v commissioner 89_tc_277 sec_1 income_tax regs on brief petitioners referred to sec_162 and sec_183 which they assert allow for deductions for ordinary and necessary business_expenses they also point out that the service has never challenged their business intent in prior years despite similar positions and therefore their reliance on the service's position is warranted the regulations specifically provide that the possibility that an item will not be raised on audit or that there will be no audit is not relevant in determining whether there is substantial_authority sec_1_6662-4 income_tax regs petitioners' reliance on respondent's prior inaction is unwarranted petitioners did not cite any authority to bolster their assertions that there was substantial_authority for their returns and we find none petitioners point to revproc_90_16 1990_1_cb_477 which describes what constitutes adequate_disclosure for certain items unfortunately these less stringent requirements are only applicable to the specific items enumerated in that revenue_procedure because none of those items were claimed by petitioners here the revenue_procedure provides no assistance for them the disclosure must enable the service to identify the potential controversy involved schirmer v commissioner supra pincite citing s rept vol pincite petitioners did not attach a form_8275 to their return nor did they attach a statement that identified itself as a disclosure under sec_6661 the requirement of adequate_disclosure is not satisfied merely by listing the deductions on schedule f attached to the tax_return and therefore we find that there was no adequate_disclosure if there was reasonable_cause for the underpayment and the taxpayer acted in good_faith the penalty will not be imposed sec_6662 sec_6664 whether a taxpayer acted in good_faith depends upon the pertinent facts and circumstances 104_tc_352 sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer's effort to assess his proper tax_liability cf beard v commissioner tcmemo_1995_41 sec_1_6664-4 income_tax regs petitioners have not impressed upon this court that there was reasonable_cause or basis for the underpayment or that they adequately sought to determine their proper tax_liability we find in favor of respondent decision will be entered for respondent
